Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
	Claims 1-7, 9, 12, 13, and 21-31 are pending and examined on the merits. 
	Claims 1, 2, 5, 12, 13, and 24 are currently amended. 

Claim Rejections - 35 USC § 112
Lack of Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 13, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods using and products comprising polynucleotides encoding polypeptides 99% identical to SEQ ID NO:218 or 1900-1907 wherein the polypeptide confers to a plant at least one of the phenotypes recited in the claims.
The instant disclosure describes SEQ ID NO:218 and SEQ ID NO:2476 which encodes SEQ ID NO:218. The instant disclosure describes that SEQ ID NO: 218 is able to confer improved phenotypic characteristics to a plant including increased biomass, leaf area growth rate, and root growth rate under nitrogen both nitrogen deficient and nitrogen sufficient growth conditions (Tables 24 and 26-31. Note that the plant lines are referred to as "NUE537”).
These descriptions are insufficient, because they do not describe plants comprising transgenes that comprise or encode SEQ ID NOs: 1900-1907, respectively, that have any of the claimed phenotypes. 
Given the lack of description in the specification and the failure of prior art to account for the deficiencies of the specification, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.

Response to Arguments - Lack of Written Description
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
The specification and art still fail to describe whether any polypeptide with at least 99% identity to SEQ ID NOs:1900-1907 is able to confer any of the rthe claims phenotypes to a plant. 

Improper Markush Groups
Claims 5, 7, 13, 23-26, 30, and 31 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons: The claims all directly or indirectly recite Markush groups SEQ ID NOS:218 or 1900-1907. There is no indication in instant disclosure that SEQ ID NOs:1900-1907 is able to confer the same phenotype as SEQ ID NO:218. Thus, there is no indication that these sequences have common use. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663